—Judgment, Supreme Court, Bronx County (Alan Saks, J., and a jury), entered February 11, 1999, insofar as appealed from, in favor of defendants and against third-party defendant on an award in favor of plaintiff in the principal amount of $343,154, unanimously affirmed, with costs.
Plaintiff, a 35 year-old laborer at the time of the accident, suffered injury to the radial, medial and ulnar nerves in his right arm. According to the testimony adduced at trial, as a result of this injury, plaintiff has suffered and will continue to suffer from pain and fatigue whenever he uses his right arm for a prolonged period of time. He can no longer lift heavy objects and often drops things from his right hand. In addition, he can no longer enjoy many of the activities he engaged in prior to the accident. In light of this record, we find that the jury’s award of $87,500 and $250,000 (over 35 years) for past and future pain and suffering, respectively, does not deviate materially from what is reasonable compensation under the circumstances (CPLR 5501 [c]). Concur — Nardelli, J. P., Tom, Ellerin, Lerner and Andrias, JJ.